DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 was filed after the mailing date of the instant application on 12/22/2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments to the claims, filed on 02/24/2022, have been entered.
	Claim 3 has been amended.
	Claims 22 and 23 have been added.
	Claims 1-14, 16-19, and 22-23 are pending in the application.
	
Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 of claims 1-14 and 16-19  as being obvious over Tetsuya et al. (JP 2015/173199 A) in view of Wilson et al. (WO 2013/064814 A1) is persuasive and the rejection is withdrawn.
Applicant's arguments with respect to the rejection under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.
With respect to Applicant’s argument that claim 1 represents a reasonable generalization of the disclosure of the specification, examiner disagrees.
The breadth of the claims goes far beyond what has been represented in the instant specification. Applicant has provided two example organometallic compounds, both of which are phenylpyridine ligands, and both of which have a substituent at a position analogous to instant R3. However, the claims are drawn to a phenylpyridine OR a benzoquinoline ligand, either of which may bear a substituent –(Ar)p are R3, R5, and R9, thus, a phenylpyridine ligand with a substituent at R5 and R9  is not represented, nor is any embodiment of a benzoquinoline ligand.
With respect to Applicant’s arguments that the substituents do not need to be defined, examiner disagrees. The host material structure is drawn to an exceedingly broad genus of compounds which are not all necessarily rigid. For example, in formula (X), Ar8 and Ar9 which are present in a multiplicity of undefined “z” make up the backbone of the compound but are not reasonably defined, so even the backbone does not necessarily require rigidity. 
All of this results in little to no guidance on how to arrive at the claimed composition and claimed anisotropy factor, and results in subject matter which has not been clearly described in a way as to reasonably convey that the inventor, or a joint inventor, had possession of the claimed invention.
For at least these reasons the rejection is respectfully maintained.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, Applicant has only provided two structures that meet the requirements of the phosphorescent complex of the claimed invention (See Compound Example 1, Figure 2, and Compound Example 2, Figure 3. Therefore, it appears that Applicant does not have possession of all the compounds that meet the claimed invention.
Also with respect to claim 1, Applicant has provided no specific examples of a combination of an organometallic complex and host material that would result in the claimed composition. While polymers are mentioned that “comprise repeat unites of formulae VIIa (50 mol%), XI (40 mol%) and X (10 mol %)” and the like, formulae (VIIa) (XI) and (X) all contain undefined variables, and so nowhere in the application is a host material fully defined.

    PNG
    media_image1.png
    126
    81
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    194
    178
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    140
    179
    media_image3.png
    Greyscale

Claims 2-19 and 22-23 do not provide sufficient further limiting structure to the phosphorescent complex or host polymer and are therefore rejected by virtue of dependency.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786